181 S.E.2d 162 (1971)
11 N.C. App. 437
In re Bobby Lee JONES (minor).
No. 7119DC277.
Court of Appeals of North Carolina.
May 26, 1971.
Atty. Gen. Robert Morgan by Asst. Atty. Gen. Myron C. Banks and Staff Atty. Ronald M. Price, Raleigh, for the State.
Thomas K. Spence, Concord, for juvenile appellant.
GRAHAM, Judge.
Appellant contends the court committed error in refusing motion made on his behalf to quash the petition upon which the hearing was conducted and in allowing the petition to be amended. The amendment was made on the day of the hearing but before the hearing commenced.
Juvenile proceedings in this State are not criminal prosecutions and a finding of delinquency in a juvenile proceeding is not synonymous with the conviction of a crime. Nevertheless, a juvenile cited under a petition to appear for an inquiry into his alleged delinquency is entitled to the constitutional safeguards of due process and fairness. In re Burrus, 275 N.C. 517, 169 S.E.2d 879; In re Alexander, 8 N.C.App. 517, 174 S.E.2d 664. These safeguards include notice of the charge or charges upon which the petition is based. In re Gault, 387 U.S. 1, 87 S. Ct. 1428, 18 L. Ed. 2d 527.
Here the petition sufficiently alleged the offense of larceny. The amendment in no way changed the nature of the offense but simply identified more specifically the owner of the property allegedly stolen. Allowing the amendment under these circumstances was within the sound discretion of the court.
The record fails to show that appellant was denied any constitutional safeguards at any stage of the proceedings.
No error.
CAMPBELL and BRITT, JJ., concur.